Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/203171 election response filed 06/16/2021.     
Claims 1-11, 13-15 & 21 have been examined and fully considered.
Claims 16-20 are currently listed as withdrawn and have not been amended consistently with the other pending examined claims.
Response to Arguments
Applicant's arguments filed 06/16/2021 & 5/28/2021 have been fully considered but they are not persuasive. 
Upon further examination/consultation post interview 06/14/2021—it was determined that there are still clarity issues with the pending claims. The examiner would be willing to consider amendments which might fix these matters through the AFCP 2.0 program, provided applicant’s representative submit them when filing. All pending withdrawn claims should be canceled at this time too. If there is too much back and forth at this time, then and RCE might need to be filed. In addition to clearing up the instant claim language, a  possible addition to the claim language would be the limitation indicating a second roller as claimed in instant Claim 21, if it is different from what is taught in PADMANACHAN(as shown above and directly below).
Specifically, PADMANABHAN et al. teach of two gears/rollers as claimed in instant Claim 21(See Figure 12, 132 & 134 and Figure 11). PADMANACHAN et al. even further teach of a controller that controls the motor and the flow within the cartridge, and which controls the roller(Column 6, line 42-60, column 7, line 65- column 8, line 7, Column 12, line 32-55).
Applicant’s representative does not make other specific arguments with respect to the prior art at this time, other than stating that they do not think the prior art reads on the instant claim language. As the examiner has shown above—these claims still read unclear, and therefore the art rejections are maintained as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In Claim 1, the section that reads, “the plurality of nanofluidic chips on the microfluidic card are structurally arranged in a defined ordered sequence of the plurality of nanofluidic chips along a length of the microfluidic card, wherein the defined ordered 
roller across the microfluidic card.” With respect to these quoted sections of Claim 1(and the similar section in Claim 9), it is unclear….is the controller only programmed to control the operation of the motor? Or, is the controller also programmed to facilitate the processing of the fluid in a time ordered sequence? Please clarify in the claim language exactly what the controller is programmed to do.  Also in this section, “defined ordered sequence,” is read broadly, and as instantly claimed—any physical sequence of two or more chips would read on this.
Further with respect to claim 1, this section of the claim, “a length of the microfluidic card, wherein the defined ordered sequence is an ordered series of stages, wherein the defined ordered sequence of the plurality of nanofluidic chips facilitates processing of the fluid in a time ordered sequence, wherein the processing is driven by a translocation of the roller across the microfluidic card; and the plurality of nanofluidic chips facilitates processing of the fluid in a time ordered sequence, wherein the processing is driven by a translocation of a roller across the microfluidic card,” is further unclear due to the term “stages”. Do these stages indicate a physical structure, or are they stages process steps need to occur in? It is also unclear if the controller is programmed to do anything on the basis of these stages or not. If so—Claims 3 & 4 will also need to be amended to something along the line of “controller is further programmed to,” as they are unclear with respect to these points as well. Please clarify in the claim language. 

This claim set is drawn towards a system/device, and therefore the dependent claims needs to further limit structurally, not methodically. If applicant intends to claim more structural programming of the device, then this needs to be claimed. This also applies to the functional language used in all other dependent claims.
	Also-similarly, in Claim 6  it is claimed that the controller “commands”. As this term is unclear, “controller is further programmed to,” should be used instead to indicate structure and not action for the instantly claimed device. 
	With respect to Claim 9, it is unclear, what “adapted to cause,” means. This implies that the structure is changed to cause a specific action—which is unclear in a device claim. This also applies to the “adapted to” language in Claim 10. Please clear up. 
With respect to Claim 11, the mention of the external force is not limiting, as this a methodical limitation and what is instantly claimed is a system/device. Further—for the phrase “disposed such that,” it is unclear what structure this requires in the claimed device. Please clear up.
With respect to Claims 14-15, both the piercing members and the plug are claimed with conditions. These conditions are not limiting as they are a function and the instant Claim set is drawn towards a system/device.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-11, 13-15 & 21 are rejected under 35 U.S.C. 103(a) as being obvious over LINDER in US 20110256551 in view of  WUNSCH in “Nanoscale lateral displacement arrays for the separation of exosomes down to 20nm” as cited on IDS dated 11/28/2018, and in further view of Padmanabhan in US 8518328.
	With respect to Claims 1, 3-4, 6-9, & 21, LINDER et al. teach of systems and methods for analysis of samples, and in certain embodiments, microfluidic sample analyzers configured to receive a cassette containing a sample therein to perform an analysis of the sample. The microfluidic sample analyzers may be used to control fluid flow, mixing, and sample analysis in a variety of microfluidic systems such as microfluidic point-of-care diagnostic platforms (abstract). Specifically, LINDER et al. teach of a roller positioned next to a microfluidic cassette/card (paragraph 0125 & 0049-0050) and teach of multiple channels/reservoirs to hold fluid (paragraph 0057). LINDER et al. also teach of the cassette/card being programmed to output signals that can be transmitted to control system 50. Based on the signal(s) received by the control system, 
WUNSCH et al. is used to remedy this however and specifically teaches of nano-DLD arrays that separate particles between 20 to 110 nm based on size with sharp resolution. Further, WUNSCH et al. teach of on-chip sorting and quantification of these important biocolloids (abstract), and specifically teach of using DLD devices that contain multiple pillar chip devices (nanofluidic chips)(Figure 1). It would have been obvious to one of ordinary skill in the art to use the pillar chips of WUNSCH in a sample analysis system such as LINDER due to the need for better point of care diagnostic devices and the advantages DLD devices would offer to this effect (WUNSCH, Page 936, column 1, paragraph 2). Though the starting a sequence only reads functionally at this time, since this is a system/device claim. If it is unclear to one of ordinary skill that the roller of LINDER and WUNSCH et al. are capable of starting of the sequence, PADMANHABA et al. is used to remedy this.
PADMANABHAN et al. teach of a fluidic analyzer with fluidic channels (abstract). PADMANABHAN et al. further teach of the fluidic cartridge instrument having a roller that deforms the cartridge to induce flow and other processes (sequence of processes)(Column 3, line 10-53). PADMANABHAN et al. also teach of two gears/rollers as claimed in instant Claim 21(See Figure 12, 132 & 134 and Figure 11). PADMANACHAN et al. even further teach of a controller that controls the motor and the flow within the cartridge, and which controls the roller(Column 6, line 42-60, column 7, line 65- column 8, line 7, Column 12, line 32-55). It would have been obvious to one of ordinary skill in the art to use a compressive roller as done in PADMANABHAN to help with fluid flow is a fluidic device due to the need for more reliable devices in the art (PADMANABHAN, Column 1, line 10-35).
With respect to Claim 2, LINDER et al. teach of driving fluid flow (paragraph 0130, 0135). PADMANABHAN et al. further teach of the fluidic cartridge instrument having a roller that deforms the cartridge to induce flow and other processes (sequence of processes)(Column 3, line 10-53).
With respect to Claim 5, LINDER et al. teach of a motor(paragraph 0128, 0137), of devices that allow for control/programming(paragraph 0048-0052 & 0164-0167) and the cassette being a plate(paragraph 0050).
With respect to Claims 10-11, LINDER et al. teach of positioning fluid in reservoirs and channels prior to the introduction to a chip and of using external fluid to transfer the fluid (0065, 0133).
With respect to Claim 13, LINDER et al. teach of a clamp (paragraph 0076).
With respect to Claims 14-15, LINDER et al. teach of the device being plugged or pierced(paragraph 0214).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797